DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: The specification refers to “220” (paragraph [0014]+) but the drawing refers to it as “230”, and the Examiner suggests changing the specification to match the figures.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1, 4, and 5 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Cai et al. (US 20090266828).
Re claim 1, Cai et al. teaches a container and a complementary removable securable lid, the lid comprising a drinking aperture, flap, and a lock (62/58 is the opening/ aperture, the flap is at 46, and the lock is at 546 via the sealing lug), the aperture is in communication with the volume when the lid is secured to the container (FIG. 1+), the flap covers the aperture in a closed position (FIG. 1+), and the lock is operable connected to the flap and locks the flap in a closed position and unlocks to move to an open position (FIG. 1+).
Re claim  4, 56 teaches such limitations. 
Re claim 5, FIG. 1+ teaches such limitations.
Claim(s) 1, 2, 4, and 5 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Joseph et al. (US 20160255973).
Re claim 1, Joseph et al. teaches such limitations via the container (FIG. 1), with a lid 10 that has an aperture 24, a flap 37, and a lock (FIG. 8A+ which teaches a locking tab of the locking member), wherein the flap has a seal 43 which blocks and opens the aperture during locking/ unlocking.
Re claim 2, FIG. 2A shows at 30, threads on the outside of the lid that engage complementary threads on an inner surface of the container.
Re claim 4, 43 teaches such limitations.
Re claim 5, FIG.5a+ is interpreted as hingedly attached as it is to rotate such as a hinge does.
Claim(s) 1, 4, 5, 12, and 15 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Meyers et al. (US 11377270).
Re claims 1, 4, 5, 12 and 15, Meyers et al. (US 11377270) teaches such limitations (FIG. 1+).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Warner et al. (US 20210394981).
Re claim 1, Warner et al. teaches the container with lid (FIG. 1+), the lid having an aperture (630), a lock (fingerprint scanner 130, combination lock 505, camera (paragraph [0023]+), a barrier (140) that covers the aperture in a locked position and exposes in an open position.  Though silent to the barrier being a “flap” the Examiner note that the type of barrier is an obvious matter of design variation as a functionally equivalent means to cover.  A flap as a type of barrier would have been obvious to try for aesthetics, convenience, shape constraints, ease of use, security, etc.
Re claim 2, FIG. 3 teaches such limitations.
Re claim 5, though silent to a latch it would have been obvious to try a hinge as one of a known plurality of means to be functionally equivalent to the cover 140 that moves, to provide expected benefits of manual activation, simplicity, etc.  
Re claims 6-9, the limtaitosn have been discussed above.
Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Warner et al., as discussed above, in view of Folscheid (US 2672043).
Re claims 10-11, the teachings of Warner et al./have been discussed above but are silent to a lock cover and a lock cover that is hinged, Folscheid teaches a lock cover (FIG. 1+) that is hinged.  Though silent to a lip, as there is a portion to grab, the use of a lip would have been obvious to try in order to more easily grip to facilitate ease of use.  
Prior to the effective filing date it would have been obvious to combine the teachings for protecting the combination lock and providing access. 
Claim(s) 12-13, 15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Warner et al., as discussed above, in view of Dayton (US 20170065942).
Re claims 12-13, 15, and 17-20 have been discussed above, but Warner et al. is silent to the post of the container and cutout of the lid to receive the post as recited (claim 12).
Dayton generally teaches such limitations (FIG. 2).
Prior to the effective filing date it would have been obvious to combine the teachings to secure the lid.
Re claim 15, as there is a moving member, it would have been obvious to try a latch, as one of a plurality of known means to cover an opening.
Re claim 20, though silent to spring biased, it would have been obvious to use a known means such as spring biasing, in order to protrude more to secure locking, by using known means to bias (compress the spring and then expand through the hole) for a secure connection.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Warner et al., as discussed above, in view of Steinmann (US 20170320640).
Re claim 20, the teachings of Warner et al./Dayton have been discussed above but are silent to spring biasing.
In related art, Steinmann teaches a spring loaded button biased outwards (110).
Prior to the effective filing date it would have been obvious to combine the teachings to use known means to push out a button/ post for more security outwards.
Claim(s) 1, 2, and 4-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Warner et al., as discussed above, in view of Lalier (US 20220112006).
Re claim 1, the teachings of Warner et al. have been discussed above.
Though Warner et al. is silent to a flap, Lalier (US 20220112006(teaches a flap (FIG. 1+).
Prior to the effective fling date it would have been obvious to have a flap as the barrier as to use a well-known and accepted structure for water/ fluid containers that is easy to use and predictable.
Re claim 2, FIG. 3 teaches such limitations.
Re claim 4, 26 is the protuberance.
Re claim 5, though silent to the flap hingedly attached to the top surface of the lid,  it would have been obvious to do so for ease of use.  Nonetheless, Lalier teaches such limitations (FIG. 1+) which is an obvious expedient to try in order to provide flip up access for ease of use as a conventional fluid container.  
Re claims 6-9, the limtaitosn have been discussed above.
Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Warner et al./ Lalier, as discussed above, in view of Folscheid, as discussed above.

Re claims 10-11, the teachings of Warner et al./ Lalier have been discussed above but are silent to a lock cover and a lock cover that is hinged, Folscheid teaches a lock cover (FIG. 1+) that is hinged.  Though silent to a lip, as there is a portion to grab, the use of a lip would have been obvious to try in order to more easily grip to facilitate ease of use.  
Prior to the effective filing date it would have been obvious to combine the teachings for protecting the combination lock and providing access. 
Claim(s) 12-13, 15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Warner et al./ Lalier, as discussed above, in view of Dayton, as discussed above.
Re claims 12-13, 15, and 17-20 have been discussed above, but Warner et al./ Lalier is silent to the post of the container and cutout of the lid to receive the post as recited (claim 12).
Dayton generally teaches such limitations (FIG. 2).
Prior to the effective filing date it would have been obvious to combine the teachings to secure the lid.
Re claim 15, the limitations have been discussed above as Lalier has a flap hingedly attached to the top (FIG. 1+) as a known means to attach.  
Re claims 17-19, the limitations have been discussed above.
Re claim 20, though silent to spring biased, it would have been obvious to use a known means such as spring biasing, in order to protrude more to secure locking, by using known means to bias (compress the spring and then expand through the hole) for a secure connection.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Warner et al./ Lalier/ Dayton, as discussed above, in view of Steinmann, as discussed above.

Re claim 20, the teachings of Warner et al./ Lalier. Dayton have been discussed above but are silent to spring biasing.
In related art, Steinmann teaches a spring loaded button biased outwards (110).
Prior to the effective filing date it would have been obvious to combine the teachings to use known means to push out a button/ post for more security outwards.

Allowable Subject Matter
Claims 3, 14, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach the flap J-shaped and extending across a top surface of the lid an entire side of the lid and a portion of a bottom surface of the lid (claim 3 and 14) and that the flap[ is shaped to accommodate the post when the flap is in the closed position.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL I WALSH whose telephone number is (571)272-2409. The examiner can normally be reached 7-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL I WALSH/            Primary Examiner, Art Unit 2887